Citation Nr: 1028418	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  07-12 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for inflammatory bowel 
disease with Crohn's disease.

2.  Entitlement to service connection for optic nerve drusen, 
claimed as secondary to Crohn's disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G.Slovick



INTRODUCTION

The Veteran served on active duty from December 1990 from April 
1991.  Her DD 214 also indicates 9 months and 19 days of prior 
active service.  Additionally, the Veteran had service in the 
Navy Reserves.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2008 and March 2010, the Veteran's claims were 
remanded by the Board for further development, they have since 
been returned to the Board for adjudication.


FINDINGS OF FACT

1.  The evidence of record clearly and unmistakably shows 
competent evidence of record shows that inflammatory bowel 
disease with Crohn's disease preceded entry into service and was 
not aggravated by service.

2.  The weight of the competent evidence of record shows that 
optic nerve drusen is not related to service or secondary to 
inflammatory bowel disease with Crohn's disease.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
inflammatory bowel and Crohn's disease have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).

2.  The criteria for entitlement to service connection for optic 
nerve drusen, claimed as secondary to Crohn's disease, have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt 
of a complete or substantially complete application for benefits, 
VA is required to notify the claimant and her representative, if 
any, of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board concludes that the appellant has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA notice 
letters to the appellant in April and June 2005, before the 
initial original adjudication of the claim.  The letters notified 
the appellant of what information and evidence must be submitted 
to substantiate claims for service connection, as well as what 
information and evidence must be provided by her and what 
information and evidence would be obtained by VA.  She was also 
told to inform VA of any additional information or evidence that 
VA should have, and was told to submit evidence in support of her 
claim to the RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  An October 2006 letter provided the 
Veteran with notice of the laws regarding degrees of disability 
or effective dates for any grant of service connection and her 
claim was readjudicated in the February 2007 statement of the 
case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In 
any event, because service connection has been denied, any 
questions regarding a disability rating and effective date are 
now moot.

Regarding the duty to assist, the Board finds that all relevant 
evidence has been obtained with regard to the appellant's claims 
for service connection for inflammatory bowel disease with 
Crohn's disease and optic nerve drusen, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  There is no identified relevant 
evidence that has not been accounted for. There has been 
substantial compliance with the prior remand instructions.  

Legal Criteria - Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active military, 
naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual concerned 
was disabled from a disease or injury incurred in the line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 
3.6(a).  Active military, naval, or air service also includes any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred in the 
line of duty. Id. 
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated while 
performing ACDUTRA or from injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1110 (West 2002).

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  
INACDUTRA includes duty other than full-time duty performed by a 
member of the Reserves or the National Guard of any State.  38 
C.F.R. § 3.6(d).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Generally, to establish service connection, a claimant must show 
(1) a current disability; (2) an in-service precipitating 
disease, injury or event; and (3) nexus between the current 
disability and the in-service event.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005), citing Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).

Additonally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury and not 
due to the natural progress of the non-service connected disease 
will be service connected.  38 U.S.C.A. § 3.310(b).

it is noted that a Veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment and 
was not aggravated by such service.  See, 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  

Regarding aggravation, the evidence must demonstrate "a lasting 
worsening of the condition" - that is, a worsening that existed 
not only at the time of separation but one that still exists 
currently.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon 
v. Brown, 8 Vet. App. 529, 538 (1996).  Temporary or intermittent 
flare-ups during service of a pre-existing injury or disease are 
not sufficient to be considered aggravation in service unless the 
underlying disability, as contrasted to the symptoms of that 
disability, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292 
(1991), Beverly v. Brown, 9 Vet. App. 402 (1996).

In adjudicating a claim for benefits, the Board must determine 
whether a preponderance of the evidence supports the claim or 
whether all of the evidence is in relative equipoise, with the 
veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Crohn's Disease-Factual Background

The Veteran's October 1977 report of examination for enlistment 
noted a normal abdomen, anus and rectum.  An operative note dated 
in October 1989 reported that the Veteran had an acute perianal 
abscess, a fistula in the anus and inflammatory bowel disease.  
The section of the report entitled "Operative Indications" 
noted the Veteran's fifteen-year history of inflammatory bowel 
disease with bloody diarrhea.  A probable Crohn's nature to the 
inflammatory bowel disease was revealed.  

The Veteran's service treatment records included a number of 
letters from the Veteran's private physicians in support of 
granting flight status.  A December 1989 correspondence from Dr. 
P.H. noted that the Veteran had a history of colitis for 
approximately five years.  It was noted that the Veteran's main 
difficulty was a resolved perirectal abscess and that since that 
time, the Veteran had done well.  

A January 1990 correspondence from private physician Dr. K.O. 
noted a fifteen-year history of diarrhea and cramping with 
pronounced symptoms in the last five years.  Dr. K.O. stated that 
the Veteran had Crohn's disease with a stable course.  He further 
reported that the Veteran had never had systematic or extra-
intestinal complications, despite having received no treatment 
for a good portion of the natural disease.  A July 1990 letter 
from Dr. P.H. stated that the Veteran was under his care for mild 
Crohn's disease.  Dr. P.H. stated that the Veteran was in 
completely asymptomatic and off medication.  

In a November 2004 VA medical center treatment note, the Veteran 
stated that she had had Crohn's disease for thirty years.  The 
Veteran had a VA examination for her Crohn's disease in October 
2005, and it was noted that the Veteran's claims file was 
reviewed prior to examination.  During her examination, the 
Veteran reported a history of Crohn's disease for forty years, 
since the age of nine, but she stated that she did not have a 
diagnosis of the disease until around 1990 when she was treated 
for a perianal abscess.  The Veteran reported flare-ups every few 
years, generally two or three times in a ten-year time frame 
which she treated with prednisone.  The examiner provided a 
diagnosis of inflammatory bowel disease with Crohn's disease with 
infrequent flare-up every few years.  

The Veteran was afforded another VA examination in April 2009.  
After a review of the claims file and an examination of the 
Veteran, the examiner reported that the Veteran's symptoms dated 
back forty years and that treatment for a perianal abscess in 
October 1989 documented that she had had Crohn's for fifteen 
years prior to that.  The examiner stated that the Veteran's 
inflammatory bowel disease preceded her military service, 
specifically her active duty, and additionally opined that her 
active duty had not aggravated her symptoms as her inflammatory 
bowel disease had been stable and was diagnosed as quiescent.

Analysis-Crohn's Disease

As stated above, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active duty (ACDUTRA).  The Veteran served on 
ACDUTRA for a total of nine months and nineteen days before 
December 1990.  The Veteran served on active duty between 
December 1990 and April 1991.

It is noted that the presumption of soundness does not apply to 
periods of ACDUTRA and IDT.  Biggins v. Derwinski, 1 Vet. App. 
474, 477-478 (1991).  
Thus, the question for consideration is simply whether it is at 
least as likely as not that a disorder preexisted such service.  
In this case, a 1989 operative note stated that the Veteran had a 
fifteen-year history of inflammatory bowel disease and that there 
was an indication of Crohn's disease.  Other treatment notes show 
that the Veteran reported having experienced symptoms of Crohn's 
disease as early as age nine.  This evidence is sufficient to 
establish preexisting disability.  As such, to be service-
connected based on her ACDUTRA periods, it must be shown that the 
preexisting disorder was made permanently worse.  However, here 
the record does not demonstrate any treatment during ACDUTRA 
service.  It is noted that the October 1989 operation occurred 
after her ACDUTRA service, as indicated in an ACDUTRA log of 
record.  Such log shows no service in October 1989.  Moreover, 
the VA examiner's opinion in April 2009, which was offered 
following a review of the record and an examination of the 
Veteran, and is thus highly probative, concludes that the current 
inflammatory bowel and Crohn's disease was not aggravated by 
service.

Turning now to the Veteran's active duty beginning in December 
1990, 
there is no showing of defect noted upon induction.  Accordingly, 
the presumption of soundness applies.  38 U.S.C.A. § 1111.  
However, in this case, the file contains clear and unmistakable 
evidence that the claimed gastrointestinal disorder preexisted 
service.  Again, a 1989 operative note stated that the Veteran 
had a fifteen-year history of inflammatory bowel disease and that 
there was an indication of Crohn's disease.  A fifteen-year 
history of symptoms places the Veteran's Crohn's disease outside 
of her period of service in the 1977, before even the Veteran's 
inactive duty service.  Other treatment notes show that the 
Veteran reported having experienced symptoms of Crohn's disease 
as early as age nine.

Moreover, the VA examiner's opinion in April 2009, which was 
offered following a review of the record and an examination of 
the Veteran, and is thus highly probative, constitutes clear and 
unmistakable evidence that the disorder was not aggravated by 
such service.  

For the above reasons, the presumption of soundness has been 
rebutted here.  Accordingly, the relevant inquiry for 
consideration is whether the current inflammatory bowel disease 
with Crohn's disease was aggravated by such service.

Again, the record contains a highly probative opinion finding 
against any in-service aggravation of the Veteran's inflammatory 
bowel and Crohn's disease.  No other medical evidence refutes 
such opinion.

The Veteran asserts that her inflammatory bowel disease with 
Crohn's disease is related to service.  As a lay person, the 
Veteran is competent to report on that which she has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Moreover, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) it was held that a lay person can speak as to etiology in 
some limited circumstances in which nexus is obvious merely 
through lay observation, such as a fall leading to a broken leg.  
Here, however, the question of etiology goes beyond a simple and 
immediately observable cause-and-effect relationship, and as 
such, she is not competent to render an opinion of etiology in 
this particular case.   

The probative evidence demonstrates that the Veteran's 
inflammatory bowel disease with Crohn's disease existed prior to 
service and was not aggravated by any period of active service.  
The Veteran's claim for service connection for inflammatory bowel 
disease with Crohn's disease is therefore denied.

Optic Nerve Drusen-Factual Background and Analysis

Service treatment records dated in June 1978 noted that the 
Veteran's eyesight was 20/200 bilaterally but corrected to 20/20.  
The Veteran's service treatment records are silent as to optic 
nerve drusen.  Examinations showed normal eye findings and the 
Veteran consistently denied eye trouble in reports of medical 
history.  Following discharge from service, a treatment note 
dated in July 1998 from Dr. R.C. noted reports of headaches and 
poor vision.  Optic nerve drusen was found.  Thereafter, the 
Veteran was treated for her optic nerve drusen and it was 
recommended that she refrain from driving due to her limited 
field of vision.

The Veteran was afforded a VA examination of the eyes in April 
2009.  The examiner was asked to state whether there was a 
relationship between the diagnosis of Crohn's disease and the 
Veteran's optic nerve drusen.  After an examination of the 
Veteran and a review of her claims file, the examiner stated that 
she could find no relationship between optic nerve drusen and 
Crohn's disease.  The examiner stated that optic nerve drusen are 
typically congenital although more prevalent with aging.  As this 
opinion was offered following a review of the record and was 
accompanied by a clear rationale, it is highly probative.  No 
other evidence of record refutes this opinion.

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  As there is no 
objective medical evidence showing that the Veteran's claimed 
optic nerve drusen is related to service, and no evidence which 
demonstrates that her condition began during active duty, the 
Board finds that the Veteran's claims for service connection on a 
direct basis must fail.  

Again, the Veteran is competent to report on that which she has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Moreover, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) it was held that a lay person can speak as to etiology 
in some limited circumstances in which nexus is obvious merely 
through lay observation, such as a fall leading to a broken leg.  
Here, however, the question of etiology goes beyond a simple and 
immediately observable cause-and-effect relationship, and as 
such, she is not competent to render an opinion of etiology in 
this particular case.  

The Veteran has asserted that her optic nerve drusen is secondary 
to her inflammatory bowel disease with Crohn's disease.  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (effective before and after October 10, 
2006).  In this case, however, as stated in the previous 
analysis, the Veteran's inflammatory bowel disease with Crohn's 
disease has not been found to be service-connected and thus the 
Veteran's optic nerve drusen may not be service-connected on a 
secondary basis.  

The evidence has failed to demonstrate that the Veteran's optic 
nerve drusen is related to her active duty and her optic nerve 
drusen cannot be related to a service-connected disorder; the 
Veteran's claim for service connection must therefore fail.  


ORDER

Entitlement to service connection for inflammatory bowel disease 
with Crohn's disease is denied.

Entitlement to service connection for optic nerve drusen, claimed 
as secondary to Crohn's disease is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


